Citation Nr: 0922673	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
November 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In November 2008, the Board remanded the case in order for 
the Veteran to be scheduled for videoconference hearing.  The 
Veteran was scheduled for a videoconference hearing before 
the Board in March 2009, but requested that the hearing be 
rescheduled.  The Veteran did not appear for an April 2005 
videoconference hearing, and in a form dated March 21, 2009, 
he checked the box indicating that he declined the video 
hearing and preferred to wait for a future visit by a member 
of the Board.  He also checked the box indicating that he 
wished to withdraw his request for a personal or video 
hearing before a member of the Board and to have his appeal 
considered on the record.  Although he was suppose to check 
only one of the options, it appears to the Board that the 
Veteran has withdrawn his request for a Board hearing.  In 
the APPELLANT'S BRIEF submitted in May 2009, the Veteran's 
representative confirmed that the Veteran had withdrawn his 
request for a Board hearing.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him 
from securing or following any form of substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that the 
"objective" rating does not consider.  Vittese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

Analysis

The Veteran is service connected for post-operative residuals 
of fistula in ano and pilonidal cystectomy, rated as 60 
percent disabling; hidradenitis suppurativa, rated as 30 
percent disabling; and a scar of the right hand, rated as 
noncompensably disabling.  The Veteran's combined evaluation 
for compensation is 70 percent.  He filed his claim for a 
TDIU in January 2006.

On his claim for a TDIU, the Veteran reported that the 
highest level of education he completed was 4 years of high 
school.  He also reported that he has had additional training 
in business and computer concepts, but was unable to complete 
the training due to his medical condition.  His report of 
employment indicates that he previously worked at the U.S. 
Postal Service as a mail-handler and as a laborer for a temp 
agency when possible.  An employee record from the Minute Men 
temp agency reveals that the Veteran was hired by the agency 
in 1993 and last received a paycheck in 1998.  The Veteran 
has indicated that he has not worked in years.

In response to his claim, the Veteran was afforded a VA 
examination in March 2006 to determine the impact of his 
service connected disabilities.  The examiner noted that the 
Veteran has not had a permanent job since 1998 and is just 
doing part-time "cash work." Based on the Veteran's history 
and a physical examination, the examiner found that the 
Veteran's pilonidal cyst with recurrent fistulotomy and 
fissures is felt significant enough to make physical work 
difficult due to chronic discomfort and irritation in those 
areas.  However, he found that the Veteran was able to 
perform sedentary activities.  As for the Veteran's 
hidradenitis suppurativa, the examiner found that his 
condition was not as significant as the history given by the 
Veteran, and in his opinion the Veteran is fully employable 
and has no restrictions on employment due to hidradenitis 
suppurativa.  The examiner found no scar of the Veteran's 
right hand, and thus found that this service-connected 
condition had no effect on employment whether industrial or 
sedentary.  

After careful consideration of the evidence of record, the 
Board finds that the Veteran meets the requirements for a 
TDIU based on his service-connected disabilities.

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that due to the Veteran's educational and 
occupational background, he has little possibility of 
obtaining the substantially gainful employment which the 
March 2006 examiner theorized was possible.  The record 
evidences that the Veteran has very little work history, and 
fails to establish that the Veteran is capable of sedentary 
work.  The Veteran has completed no training or education 
outside of high school, and the positions he has held mainly 
involved non-sedentary work.  The Board, therefore, finds 
that the effects of the Veteran's service-connected 
disabilities render him unemployable and that a TDIU is 
warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


